Citation Nr: 0307631	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-01 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from July 1962 to April 1965 
and from June 1965 to June 1968.

In July and August 1997, he claimed service connection for a 
left knee shrapnel wound and for PTSD, respectively.  This 
appeal came to the Board of Veterans' Appeals (Board), 
initially, from a January 1998 RO decision by the Baltimore, 
Maryland, Regional Office (RO) that denied both claims.  A 
May 2001 Board decision also denied the claims and the 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  The case is back before the Board on a July 2002 
Court order sustaining a motion to remand the case to the 
Board.

After the January 1998 RO decision, the veteran moved to West 
Virginia and was residing there at the time of the 2001 Board 
decision.  However, documents in the file indicate that he 
has since returned to the jurisdiction of the Baltimore RO.

The veteran testified at a March 2001 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


FINDINGS OF FACT

1.  Although examiners who conducted December 1997 VA 
orthopedic and psychiatric examinations did not first review 
the veteran's claim file, the only evidence of record at that 
time was the veteran's service medical records which 
reflected neither a left knee injury nor a psychiatric 
disorder.

2.  After the December 1997 VA orthopedic examination, the 
diagnosis was left knee chondromalacia, but there is no 
credible evidence that the veteran sustained a left knee 
injury in service, and another VA orthopedic examination 
would not provide such evidence.

3.  After the December 1997 VA psychiatric examination, the 
diagnosis was history of cocaine abuse in remission.  
Although PTSD was diagnosed later, there is no credible 
supporting evidence that claimed inservice stressor events 
occurred, and another VA psychiatric examination would not 
provide such evidence.

4.  The January 1998 RO decision, from which the instant 
appeal was taken, denied service connection for PTSD and for 
a left knee disorder, and the decision was a de novo review, 
and was based on the merits, of the evidence.

5.  A July 1998 RO decision determined that new and material 
evidence had not been received with which to reopen a claim 
for service connection for PTSD, but the issue was so 
characterized because the January 1998 RO decision was final 
and binding at the RO level and could not be changed at that 
level in the absence of new and material evidence or clear 
and unmistakable error.

6.  The RO continued to develop evidence throughout the 
course of the appeal, including three separate efforts to 
verify claimed stressor events, and scrupulously satisfied 
the VA duty to assist.

7.  Though a left knee disorder has been diagnosed, there is 
no credible evidence that the veteran sustained a left knee 
injury in service and no medical evidence linking a current 
left knee disorder to incidents of his military service.

8.  Though PTSD has been diagnosed, the veteran did not 
engage in combat with the enemy, and there is no credible 
supporting evidence that claimed inservice stressor events 
actually occurred.


CONCLUSIONS OF LAW

1.  The veteran did not incur a left knee disability in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).

2.  The veteran did not incur PTSD in service.  38 U.S.C.A. 
§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the May 2001 Board decision, which 
denied claims for service connection for residuals of a left 
knee injury and for PTSD, and a July 2002 Court order 
sustained a joint motion, filed by the veteran's attorney and 
the VA general counsel, to remand the case to the Board.

In a letter dated November 8, 2002, the Board notified the 
veteran's attorney that he and his client had 90 days within 
which to submit additional evidence or argument.  In a letter 
dated February 7, 2003, his attorney advised the Board that 
the veteran was "securing additional evidence and preparing 
additional argument" but, "due to unforeseen difficulties, 
this process is taking longer than expected."  He requested 
an additional 30 days and, in a February 12 letter, an 
extension to March 10 was granted.  The veteran's attorney 
responded with a March 6 letter, but no additional evidence, 
wherein he merely summarized argument from his May 2002 
Appellant's Brief-argument which he reiterated in his July 
2002 joint motion.

The Board has reviewed the evidence of record in this case in 
light of the Veterans Claims Assistance Act of 2000 (VCAA) 
which was enacted during the course of this appeal.  VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  VCAA also prescribes VA duties to help a 
claimant obtain relevant evidence.  VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
and VA duties pursuant thereto are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

In July 1997, the veteran, a personnel records specialist who 
did not engage in combat with the enemy, claimed service 
connection for a left knee shell fragment wound and, in an 
August letter from his former representative, he claimed 
service connection for PTSD.  The RO obtained the veteran's 
service personnel and medical records and a statement from 
the veteran regarding claimed inservice stressor events.  In 
November 1997, the RO asked the US Army and Joint Services 
Environmental Support Group (ESG-since renamed the US Armed 
Services Center for Research of Unit Records (USASCRUR)) to 
verify information in the veteran's stressor statement.  In 
December 1997, the veteran was afforded VA orthopedic and 
psychiatric examinations.  In its January 1998 decision, the 
RO denied service connection for residuals of a left knee 
shell fragment wound, because the veteran's service medical 
records did not show a left knee injury of any kind, and also 
denied service connection for PTSD, because PTSD was not 
diagnosed at the December 1997 VA psychiatric examination.

The RO continued to seek evidence in support of the veteran's 
claims, and received a report from the PTSD Unit at the White 
River Junction VA Medical Center that reflected a diagnosis 
of PTSD.  In June 1998, USASCRUR responded with evidence 
which did not verify the veteran's claimed inservice 
stressors.  The RO obtained the veteran's records from the 
Social Security Administration, his VA treatment records and 
examination reports, and statements from him, his wife, his 
sister, and a friend.  In June and November 1999, the RO 
again sought to verify claimed stressor events, but responses 
from USASCRUR of like dates continued to be unavailing.  
Further, the veteran testified at a September 1999 hearing 
convened by a decision review officer, and at a March 2001 
hearing convened by the undersigned, and transcripts of both 
hearings are in the file.  Finally, an October 2000 letter 
advised the veteran that his case was being transferred to 
the Board, and invited him to send any evidence he had 
directly to the Board, but he did not respond to that letter.  
Clearly, the veteran has had the advantage of the VA duty to 
assist from the time he filed his claim until October 2000.  
As indicated above, the Board invited him to submit 
additional evidence as late as March 2003, but he failed to 
avail himself of that opportunity.

In a January 1999 Statement of the Case, the RO explained the 
applicable law, and notified the veteran that service 
connection for a left knee disorder was not warranted for 
lack of evidence of a left knee injury in service, and also 
notified him that service connection for PTSD was not 
warranted for lack of verification of claimed inservice 
stressors.  In March 1999, the veteran contended that the 
December 1997 VA psychiatric examination was inadequate but, 
in April, the RO again advised him that the shortcoming in 
his claim was related to evidence of events in service, not 
to the VA examination.  In March and July 1999 and August 
2000 Supplemental Statements of the Case, the RO reviewed 
additional evidence, and advised the veteran that 
shortcomings in his claims, of which he had been previously 
notified, remained unresolved.  Finally, the May 2001 Board 
decision should have settled any question the veteran had as 
to the nature of the evidence needed to substantiate his 
claims.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been 
obtained.  Since there is no probative evidence not of 
record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA, and turns now to arguments 
made by the veteran's attorney in his May 2002 Appellant's 
Brief, his July 2002 joint motion, and his March 2003 letter.

A July 1998 RO decision recognized that PTSD had been 
diagnosed, but noted that the veteran's claimed inservice 
stressor events had not been verified, and determined that 
new and material evidence had not been received to warrant 
changing the earlier decision.  His attorney contends that 
the RO adjudicated the veteran's claim for service connection 
for PTSD as one that required new and material evidence to 
reopen, and that, as a result, the veteran was deprived of 
the benefit of the VA duty to assist.  The contention 
suggests a misunderstanding of VA law.

Under the law in effect at the time of the July 1998 RO 
decision, it is true that the evidentiary threshold to reopen 
a claim that had been previously and finally denied was 
higher than the evidentiary threshold to well ground a claim, 
and it is also true that only a well-grounded claim triggered 
the VA duty to assist.  See Elkins v. West, 12 Vet. App. 209, 
213 (1999), for a thorough discussion of the development and 
relationship of the two evidentiary thresholds.  However, the 
July 1998 RO decision, that referred to new and material 
evidence, merely reflected VA law which provides that an RO 
decision is final when the claimant is notified, and it 
cannot be changed, at the RO level, in the absence of new and 
material evidence or clear and unmistakable error.  38 C.F.R. 
§ 3.104(a).  The duty to assist attached, with regard to the 
claim for service connection for PTSD, when the RO determined 
that the claim was well grounded-a determination made, if 
only implicitly, in the January 1998 RO decision-and the 
duty continued during the course of the appeal.  The proof of 
this is that the RO continued to assist the veteran with 
evidentiary development from the time the claim was filed 
until the appeal was transferred to the Board.  Thus, the 
veteran was never deprived of the VA duty to assist.

His attorney contended that the RO adjudicated the veteran's 
PTSD claim so as to require new and material evidence to 
reopen it while the Board adjudicated the claim "for the 
first time, on the merits."  Citing Bernard v Brown, 4 Vet. 
App. 384 (1993), he noted that, when the Board addresses an 
issue not addressed by the RO, it must consider whether doing 
so abridges the appellant's due process rights.  The 
contention is specious, at best.  First, the January 1998 RO 
decision was on the merits and, second, all of the evidence, 
regardless of the words used to characterize the issue, was 
reviewed by both the RO and the Board.  It matters not that 
the RO reviewed the evidence in the order in which it was 
received, and reviewed it with an eye toward whether evidence 
incrementally received warranted changing the January 1998 
decision, and the Board reviewed the evidence "from the 
bottom up," the conclusion was the same after the Board's 
review as it was after all of the RO reviews:  i.e., there 
was no credible evidence of a left knee injury in service, 
and claimed inservice stressor events could not be verified.  
The Board finds the contention to be specious, at best, since 
even a cursory review of communications from the RO to the 
veteran shows that the RO reviewed all of the evidence, 
albeit incrementally, on the merits.  Thus, the RO and the 
Board adjudicated the same issue-service connection for 
PTSD-on the merits.

Citing Green v. Derwinski, 1 Vet. App. 120 (1991), the 
veteran's attorney contended that December 1997 VA orthopedic 
and psychiatric examinations were inadequate because 
examiners did not review the veteran's claim file prior to 
the examinations.  While that is true, the Board notes that 
the only evidence of record, in December 1997, was the 
veteran's service medical records, none of which showed a 
left knee injury or a psychiatric disorder.  Even without the 
benefit of his service medical records, examiners diagnosed 
left knee chondromalacia and cocaine abuse in remission, and 
it has not been made to appear how review of the veteran's 
service medical records-records notable only for their lack 
of evidence relevant to these claims-would have changed 
examiners' diagnoses.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (even strict adherence to the requirements of 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Finally, the veteran's attorney contended that remand to the 
Board was necessary so that credibility could be assessed.  
It is the Board's responsibility to weigh the evidence and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That is 
not a responsibility lightly undertaken, but neither is it 
one that should be shirked, and the Board thought that its 
May 2001 decision adequately addressed credibility.  If not, 
the Board accepts the invitation to clarify its earlier 
assessment thereof.

The Board notes that the veteran originally claimed a left 
knee injury due to a shell fragment wound.  Later, he said 
the left knee injury was not due to a shell fragment wound, 
but was a laceration sustained when he jumped or fell from a 
motor vehicle caught in an ambush.  His service medical 
records do not show a left knee shell fragment wound or a 
laceration, and he did not give a history of a left knee 
injury at his April 1968 separation examination, nor were 
residuals of such an injury found then, so the credibility of 
his two stories was suspect.  However, suspicion gave way to 
conviction when the veteran contended that he was 
hospitalized at the 6th Convalescent Center in September 
1966, but morning reports and his own service personnel 
records show that he was assigned to, not treated at, the 6th 
Convalescent Center.  Accordingly, the Board finds both of 
the veteran's stories about a left knee injury to be 
absolutely incredible.

Equally incredible, on its face if not on other evidence of 
record, is an April 1999 letter from N.H., a friend of the 
veteran.  Coincidentally, this letter was received within 
days of the RO letter to the veteran explaining that service 
connection for PTSD was not warranted in the absence of 
verification of claimed stressor events one of which was the 
left knee shell fragment wound/laceration.  In his letter, 
N.H. claimed to recall that, while passing through Cam Ranh 
Bay more than 30 years earlier on his way to Thailand, he ran 
into the veteran who told him he had just been released from 
the 6th Convalescent Center after treatment for a leg injury.  
First, the Board is not inclined to attach much weight to 
such hearsay evidence-and it is hearsay evidence as it was 
clearly offered for the proof of the matter stated-as it is 
inherently untrustworthy.  Second, though N.H. claimed that 
he did not "remember all the details," the Board notes that 
he did claim to remember why the veteran had been 
hospitalized, as well as the unit designation of the hospital 
where he had been hospitalized, and that hospital was located 
in a country through which he was merely passing, 30 years 
earlier, on his way to a duty station in another country.  
Finally, the statement by N.H. was directly contradicted by 
the veteran's service personnel records and morning reports 
of the 6th Convalescent Center.  In view of the foregoing, 
the Board finds the statement by N.H. to be absolutely 
incredible.

In conclusion, with regard to the claim for service 
connection for PTSD, the Board finds that PTSD diagnoses were 
made primarily on the basis of claimed symptoms with little 
regard to claimed stressor events or whether such events 
occurred.  Since, in fact, there is no credible supporting 
evidence that claimed stressor events actually occurred, 
service connection for PTSD is not warranted.  With regard to 
the claim for service connection for residuals of a left knee 
injury, a left knee disorder has been diagnosed, but there is 
no credible evidence of an inservice injury, so service 
connection for residuals of one is not warranted.  The 
shortcoming in both of these claims, as the veteran has oft 
been told, does not lie with evidence of current disability, 
so additional examinations would not advance the claims; the 
shortcoming lies with evidence, or the dearth thereof, of 
relevant inservice incidents.




ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for PTSD is denied.




_____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

